IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE                : NO. 144
                                         :
PENNSYLVANIA INTEREST ON                 : DISCIPLINARY RULES DOCKET
                                         :
LAWYERS TRUST ACCOUNT                    :
                                         :
BOARD                                    :


                                      ORDER


PER CURIAM:


            AND NOW, this 8th day of September, 2016, Barry M. Simpson, Esquire,

Dauphin County, is hereby appointed as a member of the Pennsylvania Interest on

Lawyers Trust Account Board for a term expiring September 1, 2019.